Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated June 30, 2022 is acknowledged.
Claims 1-5 are pending.
Claims 6 and 7 are cancelled.
Claim 4 is currently amended.
Claims 1-5 as filed on June 30, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of claim 4, the rejection of claim 4 under 35 USC 112(a) is withdrawn and the rejection of claim 4 under 35 USC 112(b) is withdrawn.
Applicant’s arguments and the 132 Declaration of Takahiro Katori have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2022 was considered.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 	Claim 4 recites the amount of the other thickener is at least 2% by mass, however, claim 1 from which claim 4 depends recites an oil phase thickener of 0.5 to 15% by mass.  Claim 4 fails to include all of the limitations of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection  / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5,853,711, published December 29, 1998, of record) as evidenced by Wikipedia “Octyl methoxycinnamate” last edited November 13, 2021, of record.
	Nakamura teach a water-in-oil emulsion cosmetic comprising (title; abstract; claims):
an organopolysiloxane elastomer spherical powder;
a hydrophobic silica powder having an average particle size of not more than 2 microns (column 3, lines 12-20); 
an oil phase comprising natural plant and animal oils (esters), oil and fatty acid esters such as squalane and pentaerythitol tetra-2-ethylhexanoate, and polar oils (column 3, lines 49-62); 
an emulsifying agent; 
water; and, optionally
0.01 to 5 wt% of a metallic soap (fatty acid salt that is an oil phase thickener) (column 4, lines 34-50) or
0.01 to 1 wt% of an organically modified clay mineral (oil phase thickener) (column 4, line 62 through column 5, line 58), as required by instant claims 2-4.
The amount of (A)+(B)+(C) is 9 to 90 wt% (paragraph bridging columns 3 and 4).  The emulsion may further comprise UV absorbents such as inter alia butylmethoxybenzoylmethane (column 6, lines 5-12; Examples I-7, II-7, III-7, IV-7), as required by instant claim 5.  Sunburn preventing emulsion examples III-7 and IV-7 comprise inter alia 10 wt% octylmethoxycinnamate (synonym for ethylhexyl methoxycinnamate as evidenced by Wikipedia), as required by instant claim 5.  Sunburn preventing examples I-7 and II-7 comprise inter alia q.s. octylmethoxycinnamate.  Sunburn preventing example I-7 further comprises inter alia 10 wt% pentaerythritol tetra-2-ethylhexanoate, 5 wt% cetyl-2-ethylhexanoate and 10 wt% squalane.
Nakamura do not specifically teach or exemplify an embodiment of emulsion comprising 6 to 40 wt% UV absorbing agent and 15 wt% or more of another non-volatile polar ester oil as required by claim 1, however, the emulsions of Nakamura comprise oils inclusive of non-volatile polar ester oils in amounts of 15 wt% (e.g., Example I-7) and the emulsions of Nakamura may further comprise UV absorbents in amounts of q.s. or 10 wt% (e.g., Example IV-7).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare emulsions as instantly claimed based on the teachings of Nakamura.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 6,936,241, published August 30, 2005, of record) as evidenced by SpecialChem “SA-SB-300(7%) Technical DataSheet,” last edited September 20, 2021, of record.
	Yamada teach a water-in-oil emulsified sunscreen composition comprising (title; abstract; Examples; claims):
	(a) an effective amount, preferably about 0.5 to 40 wt%, of UV protection agent selected from inter alia ethylhexyl methoxycinnamate (column 2, line 60 through column 4, line 13), as required by instant claim 5;
	(b) non-thickening oil absorbing powder selected from inter alia silica, preferably a treated silica sold under the tradename of SASB-300 available from Miyoshi Kasei (average particle size of 3 to 7 microns as evidenced by SpecialChem) (column 4, line 14 through column 5, line 23); 
	(c) water; and
	(d) an oil phase comprising a volatile silicone oil and about 0.1 to 40 wt% of a non-volatile oil inclusive of isotridecyl isononanoate (ester) (column 7, lines 30-67).
	The emulsion may further comprise 0.5 to 20 wt% of a thickening agent such as solid waxes, gelling agents, inorganic thickeners such as clay materials modified to be compatible with oil with an ammonium compound (organically modified clay), oil soluble polymers, fatty compounds and mixtures thereof (column 8, line 49 through column 12, line 16; claim 2), as required by instant claims 2-4.
Yamada do not specifically teach or exemplify an embodiment of emulsion which anticipates the emulsion of claim 1 (or claims 2-5).  However, the emulsions of Yamada comprise 0.5 to 40 wt% of UV protection agent selected from inter alia ethylhexyl methoxycinnamate, an oil phase comprising a volatile silicone oil and about 0.1 to 40 wt% of a non-volatile oil inclusive of isotridecyl isononanoate (ester), a non-thickening oil absorbing powder selected from inter alia silica, preferably a treated silica sold under the tradename of SASB-300 available from Miyoshi Kasei (average particle size of 3 to 7 microns as evidenced by SpecialChem), and 0.5 to 20 wt% of a thickening agent such as solid waxes, gelling agents, inorganic thickeners such as clay materials modified to be compatible with oil with an ammonium compound (organically modified clay), oil soluble polymers, fatty compounds and mixtures thereof.  Therefore, the instantly claimed emulsions are nothing more than an embodiment falling within the scope of the teachings of Yamada.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (WO 2016/068298, published May 6, 2016, as evidenced by equivalent US 2017/0333301, of record) in view of Shirao et al. (US 2014/0178481, published June 26, 2014, of record).
Yamaki teach a water-in-oil emulsion sunscreen cosmetic comprising (A) 6 to 40 wt% of a UV protective agent, (B) 0.1 to 3 wt% of an organic-modified clay mineral, (C) 0.1 to 15 wt% of an oil-phase thickening agent other than (B) such as a dextrin fatty acid ester, and (D) a silicone-based surfactant, wherein the ratio [(B)+(C)]/[(E) non-volatile liquid oils except silicone] is 0.04 or more and less than 0.68 (implies (E) can range from about [0.1+0.1]/0.68 ~= 0.3 wt% to about [3+15]/0.04 ~= 450 wt%) (title; abstract; paragraphs [0034], [0035], [0039]; claims), as required by instant claims 2-4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The UV protective agent may include ethylhexyl methoxycinnamate (paragraph [0023]), as required by instant claim 5.
The cosmetic inevitably contains an oil component; non-volatile liquid oils inclusive of ester oils is component (E) (paragraphs [0050]-[0054]).  Examples 1-9 comprise 3 wt% isopropyl myristate (non-volatile ester oil).  The Sunscreen Cream of Formulation Example 1 comprises 5 wt% isopropyl myristate and further comprises inter alia silicic anhydride (silica) (paragraph [0094]).  
Yamaki do not specifically teach a silica powder having an average particle size of 15 microns or smaller as required by claim 1.
This deficiency is made up for in the teachings of Shirao.
Shirao teach a water-in-oil emulsion sunscreen cosmetic comprising silica (silicic anhydride) powder; silica includes commercial products such as Sunsphere L-51 (average particle size of 5 microns as evidenced by paragraph [0037] of the instant specification), Chemiselen, Aerosil 200, Spherical Silica P1500 and Mesoporous Silica (title; abstract; paragraph [0027]; Table 1; claims).  Shirao further teach the oil (outer) phase is 40 to 80 mass% and the water (inner) phase is 20 to 60 mass% (paragraphs [053]-[0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the silica (silicic anhydride) as taught by Shirao inclusive of Sunsphere L-51 for silicic anhydride in the water-in-oil emulsion sunscreen cosmetic of Yamaki because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because the commercial silica products taught by Shirao are suitable for inclusion within water-in-oil emulsion sunscreen cosmetics.

Response to Arguments and 132 Declaration
Applicant’s arguments and the 132 Declaration have been fully considered but they are not persuasive.
	With regard to the rejection over Nakamura, Applicant’s Remarks cite to the Declaration and the cumulative absorbance values reported therein for (modified) Examples II-7 and III-7 of Nakamura in comparison to Applicant’s Example 2 (Table 1 at page 12 of the instant specification as filed).  Applicant’s conclusion that the comparison yields an unexpected absorbance result is acknowledged but not found persuasive because it is not seen how the comparison is meaningful.  Applicant’s Example 2 does not stand rejected over Nakamura.  Furthermore, the implication of Applicant’s Table 1 is that increasing the amount of ester oil – specifically increasing the amounts of diisopropyl sebacate, glyceryl tri-2-ethylhexanoate, and cetyl 2-ethylhexyanoate – in an otherwise identical composition increases absorbance.  Yet, notwithstanding the significant differences in the compared compositions, the Declaration evidences amounts of UV absorbing agent and amounts of non-volatile polar ester oil falling within the scope of claim 1 are insufficient to achieve Applicant’s desired absorbance.  Rather than evidencing an unexpected result, the Declaration appears to evidence the overbreadth of the claims, though it is noted the compositions of claim 1 are not limited to any particular absorbance and it is noted that Applicant’s Example 2 does not in fact appear to fall within the scope of claim 1 at least because it is not seen where silica powder is present (see, e.g., Example 17 which comprises silica powder).  For at least these reasons, the rejection over Nakamura is properly maintained.
	With regard to the rejection over Yamada, Applicant’s Remarks appear to conclude that examples within the prior art are required to establish prima facie obviousness in characterizing Yamada as disclosing a genus and citing to MPEP 2144.08(I).  To the extent Applicant’s reasoning is understood, Yamada discloses sunscreen compositions comprising a genus of compositions which render obvious the genus of compositions claimed.  The citation to MPEP 2144.08 is inapposite because patents are relevant as prior art for all they contain and are not limited to the examples thereof.  See MPEP 2123.  Applicant’s citation to the Declaration and the cumulative absorbance values reported therein for Examples 6 of Yamada in comparison to Applicant’s Example 2 (Table 1 at page 12 of the instant specification as filed) is acknowledged.  Applicant’s conclusion that the comparison yields an unexpected absorbance result is acknowledged but not found persuasive because it is not seen how the comparison is meaningful.  As elaborated supra with regard to the rejection over Nakamura, Applicant’s Example 2 does not stand rejected over Yamada, Applicant’s claims are not limited to compositions of any particular absorbance, and Applicant’s Example 2 does not in fact appear to fall within the scope of claim 1.  For at least these reasons, the rejection over Yamada is properly maintained.  
With regard to the rejection over Yamaki, Applicant’s Remarks repeat the argument of record that Yamaki fails to disclose element (B) and repeats the argument of record that Yamaki teaches away from large amounts of (B).  This line of argument remains unpersuasive for reasons of record.  To the extent that the Applicant contends the Examiner is “making the unsupported assumption that Yamaki teaches that this ratio is the only limit on the percentage of polar oils”, Applicant is requested to identify any passage of Yamaki which limits the percentage of polar oils other than the ratio.  To the extent that Applicant characterizes the comparative examples of Yamaki as teaching inferior products, it is not seen where such alleged inferior products are excluded from Applicant’s claims.  For at least these reasons, the rejection over Yamaki is properly maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633